Exhibit 10.1

SECOND AMENDMENT

TO FIFTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

This Second Amendment to Fifth Amended and Restated Revolving Loan Agreement
(this “Amendment”) is entered into as of March 11, 2013 by and among VIASAT,
INC., a Delaware corporation (“Borrower”), each lender to the Credit Agreement
(as defined below) (collectively, the “Lenders” and individually, a “Lender”)
that is a party hereto and UNION BANK, N.A., as administrative agent (in such
capacity, “Administrative Agent”) and as collateral agent (in such capacity,
“Collateral Agent”).

RECITALS

Borrower, Administrative Agent, Collateral Agent and the Lenders are parties to
that certain Fifth Amended and Restated Revolving Loan Agreement dated as of
May 9, 2012 (as amended by the First Amendment to Fifth Amended and Restated
Revolving Loan Agreement dated as of September 26, 2012 and as it may be further
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”). The Borrower has requested that the Agent and the Lenders amend the
Credit Agreement for the purpose of permitting Letters of Credit to be
denominated in certain foreign currencies. The Agent and the Lenders have agreed
to such request, subject to the terms and conditions set forth herein. Unless
otherwise defined herein, all capitalized terms in this Amendment shall be as
defined in the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. The following new definitions are added to Section 1.1, in appropriate
alphabetical order:

“Dollar Equivalent” means, on any date of determination, with respect to the
amount available to be drawn under any Foreign Currency Letter of Credit, the
equivalent amount thereof in Dollars as determined by the Issuing Lender of such
Letter of Credit on such date on the basis of the Spot Rate for the purchase of
Dollars with such Permitted Foreign Currency.

“Foreign Currency Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.4(n) and denominated in a Permitted Foreign Currency.

“Permitted Foreign Currency” means, with respect to Letters of Credit issued
pursuant to Section 2.4(n), Australian dollars, British pound sterling, Euros,
Swiss francs, Canadian dollars and any other currency acceptable to the
Administrative Agent.

“Revaluation Date” means, with respect to any Foreign Currency Letter of Credit,
each of the following: (i) the date of issuance of such Foreign Currency Letter
of Credit, (ii) each date of an amendment to such Foreign Currency Letter of
Credit having the effect of increasing the amount thereof and (iii) each date of
any payment by the Issuing Lender under such Foreign Currency Letter of Credit.

 

1



--------------------------------------------------------------------------------

“Spot Rate” means, with respect to any Foreign Currency Letter of Credit, the
rate determined by the Issuing Lender with respect thereto to be the rate quoted
by it as the spot rate for the purchase by it of Dollars with the applicable
Permitted Foreign Currency through its foreign exchange trading office at
approximately 11:00 a.m. (London time) on the date as of which the foreign
exchange computation is made.

2. A new Section 2.4(n) is added to the Credit Agreement as follows:

“(n) Foreign Currency Letters of Credit. The Borrower may request that any
Letter of Credit permitted to be issued under this Section 2.4 shall be
denominated in a Permitted Foreign Currency; provided that (i) the aggregate
maximum amount of all outstanding Letters of Credit, including the Dollar
Equivalent of the aggregate maximum amount of such Foreign Currency Letter of
Credit and all other outstanding Foreign Currency Letters of Credit, shall not
exceed the Letter of Credit Sublimit and (ii) the Issuing Lender of such Letter
of Credit shall have consented to such Permitted Foreign Currency. With respect
to any Foreign Currency Letter of Credit requested hereunder, in addition to the
information required elsewhere in this Section 2.4, the Borrower shall set forth
in the Request for Letter of Credit therefor (i) the Permitted Foreign Currency
to be applicable to such Letter of Credit and (ii) its calculation of the usage
as of such date of the Letter of Credit Sublimit (broken down by Letter of
Credit, including each Foreign Currency Letter of Credit, and otherwise in form
and detail acceptable to the Administrative Agent and the Issuing Lender).

With respect to each Foreign Currency Letter of Credit, the Issuing Lender
thereof shall determine, and provide written notice to the Administrative Agent
and the Borrower of, the Spot Rate for such Letter of Credit as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letters
of Credit denominated in Permitted Foreign Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any Permitted
Foreign Currency for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Issuing Lender of such Letter of
Credit (written notice of which shall be given by the Issuing Lender to the
Borrower and the Administrative Agent, which notice shall include the
calculation thereof) on the applicable date of determination on the basis of the
Spot Rate for the purchase of Dollars with such Permitted Foreign Currency.

For the avoidance of doubt, (i) at any time when any Foreign Currency Letter of
Credit shall be outstanding, any calculation under the Loan Documents of
“Aggregate Effective Amount,” “L/C Obligations,” “Revolving Exposure,”
“Outstandings,” or any similar calculation involving the amount of Letters of
Credit, shall mean the Dollar Equivalent of such amount, (ii) all L/C Borrowings
shall be denominated in Dollars and (iii) all repayments of drawing on Letters
of Credit, including pursuant to Section 2.4(d) shall be made by the Borrower in
Dollars.”

 

2



--------------------------------------------------------------------------------

3. A new Section 11.28 is added to the Credit Agreement to read as follows:

“Section 11.28. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the Borrower agrees that (i) the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase Dollars with such other currency at 11:00 a.m. (London time) on
the Business Day preceding that on which judgment is given and (ii) it agrees to
indemnify, save and hold harmless the Administrative Agent, the Issuing
Lender(s) and each Lender and their respective Affiliates, directors, officers,
agents, attorneys and employees from and against any and all losses, claims and
demands resulting from such conversion.”

4. No course of dealing on the part of Lenders, the Administrative Agent, the
Collateral Agent, any Issuing Lender or their officers, nor any failure or delay
in the exercise of any right by the Administrative Agent, the Collateral Agent,
any Issuing Lender or any Lender, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right. Administrative Agent’s, Collateral Agent’s, any
Issuing Lender’s or any Lenders’ failure at any time to require strict
performance by Borrower of any provision of any Loan Document shall not affect
any right of any Lender, Administrative Agent, Issuing Lender or Collateral
Agent thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Administrative
Agent, in accordance with the terms of the Credit Agreement.

5. The Credit Agreement, as amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Administrative Agent,
Collateral Agent, any Issuing Lender or any Lender under the Credit Agreement,
as in effect prior to the date hereof.

6. The Borrower represents and warrants to the Lenders that (a) except for
representations and warranties which expressly speak as of a particular date or
are no longer true and correct as a result of a change which is permitted by the
Credit Agreement, the representations and warranties contained in the Credit
Agreement or in any other document or documents relating thereto are true and
correct in all material respects on and as of the date hereof as though made on
the date hereof, and all such representations and warranties shall survive the
execution and delivery of this Amendment and (b) no Default or Event of Default
has occurred and is continuing as of the date hereof.

7. As a condition to the effectiveness of this Amendment Administrative Agent
shall have received the following:

(a) this Amendment, duly executed by Borrower, Administrative Agent, Collateral
Agent and the Requisite Lenders; and

(b) a guarantor consent and reaffirmation duly executed by each Subsidiary
Guarantor in the form of Exhibit A attached hereto.

 

3



--------------------------------------------------------------------------------

8. The governing law and venue provisions of Section 11.17 of the Credit
Agreement are incorporated herein by this reference mutatis mutandis. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.
Delivery of an executed counterpart hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart. The Borrower agrees to
promptly pay all reasonable attorneys’ fees and costs incurred by the
Administrative Agent’s and Collateral Agent’s counsel in connection with this
Amendment, which may be debited from any of Borrower’s accounts (following
Borrower’s authorization of such fees and costs). Except as amended hereby, all
of the provisions of the Credit Agreement and the other Loan Documents shall
remain unmodified and in full force and effect except that each reference to the
“Agreement”, or words of like import in any Loan Document, shall mean and be a
reference to the Credit Agreement as amended hereby. This Amendment shall be
deemed a “Loan Document” as defined in the Credit Agreement. Each party shall
execute and deliver such further documents, and perform such further acts, as
may be reasonably necessary to achieve the intent of the parties as expressed in
this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VIASAT, INC. By:  

/s/ Keven Lippert

Name:   Keven Lippert Title:   Vice President, General Counsel and Secretary

Signature page to Second Amendment



--------------------------------------------------------------------------------

UNION BANK, N.A., as Administrative Agent By:  

/s/ Mark Adelman

  Mark Adelman   Senior Vice President

 

UNION BANK, N.A., as Collateral Agent By:  

/s/ Mark Adelman

  Mark Adelman   Senior Vice President

 

UNION BANK, N.A., as a Lender and Swing Line Lender By:  

/s/ Mark Adelman

  Mark Adelman   Senior Vice President

Signature page to Second Amendment



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST as a Lender By:  

/s/ Steve DeLong

Name:   Steve DeLong Title:   Senior Vice President & Manager

Signature page to Second Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Vice President By:  

/s/ Wei-Jen Yuan

Name:   Wei-Jen Yuan Title:   Associate

Signature page to Second Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Anna C. Araya

Name:   Anna C. Araya Title:   Vice President

Signature page to Second Amendment



--------------------------------------------------------------------------------

COMPASS BANK as a Lender By:  

/s/ Erik Velastegui

Name:   Erik Velastegui Title:   Senior Vice President

Signature page to Second Amendment



--------------------------------------------------------------------------------

BANK OF THE WEST as a Lender By:  

/s/ Jason Antrim

Name:   Jason Antrim Title:   Vice President

Signature page to Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christopher D. Pannacciulli

Name:   Christopher D. Pannacciulli Title:   Senior Vice President

Signature page to Second Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY BANK N.A. as a Lender By:  

/s/ Daniel Sweeney

Name:   Daniel Sweeney Title:   Authorized Signatory

Signature page to Second Amendment



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR CONSENT AND REAFFIRMATION

The undersigned (the “Guarantor”), for good and valuable consideration, made,
executed and delivered to Union Bank, N.A., as Administrative Agent and
Collateral Agent (in such capacity, the “Agent”) (i) that certain Amended and
Restated Subsidiary Guaranty dated as of May 9, 2012, (ii) that certain Amended
and Restated Subsidiary Pledge Agreement dated as of May 9, 2012 and (iii) that
certain Amended and Restated Subsidiary Security Agreement dated as of May 9,
2012 (each of the foregoing, together with any documents, instruments or other
agreements executed by any Guarantor in connection therewith, the “Guarantor
Documents”), in each case in connection with the Fifth Amended and Restated
Revolving Loan Agreement dated as of May 9, 2012, among ViaSat, Inc. (the
“Borrower”), the lenders parties thereto, and the Agent (as amended by the First
Amendment to Fifth Amended and Restated Revolving Loan Agreement dated as of
September 26, 2012 and as it may be further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). In connection herewith,
the Credit Agreement is being amended by that certain Second Amendment to Fifth
Amended and Restated Revolving Loan Agreement dated as of even date herewith
(the “Amendment”). The undersigned acknowledges receipt of a copy of the
Amendment. The undersigned hereby consents to the Amendment and reaffirms each
of the Guarantor Documents and acknowledges that the execution and delivery of
the Amendment shall have no effect on the Guarantor’s obligations under the
Guarantor Documents, each of which remain the legal, valid and binding
obligation of the Guarantor and are hereby reaffirmed. On and after the
effective date of the Amendment, each reference in the Guarantor Documents to
“the Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by the Amendment and future amendments entered into
from time to time. All capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement.

 

February 28, 2013 VIASAT COMMUNICATIONS, INC. By:  

 

Name:   Title:  